Per Curiam.
Plaintiff was erroneously permitted to testify — under objection and exception by defendant — that a premium collector for the defendant had told plaintiff not to pay any more premiums upon the insurance policy. The only purpose of offering, this testimony must have been to persuade the jury that defendant was inclined to concede that the insured was dead. The verdict for plaintiff rests upon such a slender basis that this error cannot be overlooked.
All concur. Present — Sears, P. J., Taylor, Edgcomb, Thompson and Crosby, JJ.
Judgment and order reversed on the law and a new trial granted, with costs to the appellant to abide the event.